Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

1.	Claims 1-19 are allowable.

	The following is an examiners statement of reasons for allowance:
	The allowability resides in the overall structure and functionality of the device as respectively recited in independent claims 1, 8 & 13 and at least in part, because claim 	Independent claim 1 recites the limitations: “a mountable cooling mount for engaging a portable electronic tablet…a housing having an outer perimeter that includes hooks or clips for securing the tablet…the housing further includes a recessed compartment… that includes at least one fan… and a ported angled panel having at least one opening positioned in angled relationship to, and separated from the at least one fan for venting the air blown from the at least one fan away from the tablet when the tablet is mounted to the cooling unit… wherein the cooling mount further includes a central mounting member on the back of the recessed compartment that is positioned adjacent to at least one fan for engaging a mounting device…” 
	Independent claim 8 recites the limitations: “A cooling mount for engaging a portable electronic device… a housing having a securing mechanism for mounting the tablet to the front of the cooling    Docket No. XN14002C3mount and a recessed compartment for receiving the 
	independent claim 13 recites the limitations: “A cooling mount for engaging a portable electronic device, the cooling mount comprising: 4PATENT Docket No. XN14002C3 a housing having a securing mechanism for mounting an electronic device to a front of the cooling mount, the housing further including a recessed compartment for engaging the back of the electronic device and having at least one fan, wherein the at least one fan is positioned to blow air on the back of the electronic device when the electronic device is mounted to the cooling mount; the recessed compartment further includes at least one opening positioned in angled relationship to the at least one fan to vent the air from the at least one fan…”
	The aforementioned limitations in combination with all remaining limitations of respective claims 1, 8 & 13, are believed to render said claims 1, 8 & 13, and all claims depending therefrom (claims 2-7, 9-12, 14-19) allowable over the prior art references of record, taken alone or in combination. 
2.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A MATEY/Examiner, Art Unit 2835